Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The amendment filed 11/26/2020 has been entered
Claims 1-6, 10-13, and 15 are allowed.


Allowable Subject Matter
Claims 1-6, 10-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is related to a preamble configuration method on an unlicensed carrier.   
Prior art was found for the claims as follows:
Papasakellariou (US 2016/0050667)
Yang (US 2019/0124687)
Hwang (US 2015/0181624) 
Kim (US 2015/0023191)

Regarding PRACH indicating subframe location information that is a number of a subframe to transmit the preamble, Papasakellariou (US 2016/0050667) teaches in paragraph 99 the UE receiving PRACH resources for transmission in step 910, but in step 920 the UE determines PRACH resources for transmission of preamble, hence the base station does not teach the base station specifying an exact subframe number for preamble transmission.   Paragraph 111 of Papasakellariou teaches SI (system information) notifying the UE of a transmission opportunity for RA preamble, but again this is not explicitly specifying a subframe number.     Hwang (US 2015/0181624) teaches in Table 3, paragraph 145, that the subframe number may be configured to indicate an index number of the subframe which may be used for random access within a radio frame based on the PRACH configuration index.    
Regarding a channel detection mechanism, Papasakellariou and Yang (US 2019/0124687) teach CCA/LBT.
Regarding CCA interval location, Yang teaches in paragraph 191 that the position of the resource for performing the LBT mechanism by the UE is at the position of the last OFDM symbol of the previous sub-frame of the PRACH resource, and as per Fig 8 this is the previous subframe to where the preamble would be transmitted.   Hence Examiner disagrees with the Applicant’s arguments that Yang does not teach this limitation regarding the CCA interval.

Regarding the preamble sending location specifying where in the subframe the format 0 preamble is to be sent on the sub-frame, see above paragraph regarding Yang and Kim not teaching indication of the preamble being of format 0.   Furthermore, regarding the location (symbol location) in the subframe where the preamble is sent, Hwang teaches in paragraph 170 that the PRACH preamble may be sent in the last symbol of the corresponding subframe, but this is not specifically a format 0 preamble.     
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.D/             Examiner, Art Unit 2412                                                                                                                                                                                           
/WALLI Z BUTT/             Examiner, Art Unit 2412